Exhibit 10.1

Consultancy Services Agreement

between

Neurobiological Technologies, Inc., 115 River Road (Suite 171), Edgewater, NJ
07020

(hereinafter referred to as “NTI”)

and

“S&P” Pharmatest Management GmbH, Hasenheide 54, D-10967 Berlin

(hereinafter referred to as “S&P”)

CONTENT

 

Introduction

   2

Nature of Relationship

   2

§1 Object, Scope

   2

§2 Obligations of S&P

   3

§3 Obligations of NTI

   3

§4 Compensation, Payments and Payments Schedule

   4

§5 Intellectual Property

   4

§6 Confidentiality

   4

§7 Term, Termination

   5

§8 Force Majeure

   5

§9 Miscellaneous

   5

Appendix A Revised Price Estimation

   7

Appendix B Payment Schedule for “S&P” Services

   10

Appendix C Payment Schedule of Pass-through-costs for Travelling and
communication

   11

 

page 1



--------------------------------------------------------------------------------

Concerning the Conduct of Clinical Studies

(hereinafter referred to as “Agreement”)

between

Neurobiological Technologies, Inc., 2000 Powell Street, Suite 800, Emeryville,
California 94608

and, at

115 River Road (Suite 171), Edgewater, NJ 07020

(hereinafter referred to as “NTI”)

and

“S&P” Pharmatest Management GmbH, Hasenheide 54, D-10967 Berlin

(hereinafter referred to as “S&P”)

(NTI and S&P hereinafter together referred to as the “Parties” and individually
as a “Party”)

Introduction

Whereas, NTI is engaged in the research, development, manufacture and future
marketing of pharmaceutical products;

Whereas, S&P is active in the business of Consultancy Services in clinical
trials management, in particular in designing, setting up, Projects management,
site management, and monitoring relating to clinical trials; Whereas, NTI wishes
to retain S&P to conduct certain Consultancy Services on product development
activities

under

Protocol Number: NTI-ASP-0502:

Study of Acute Viprinex™ for Emergency Stroke:

A Randomized, Double-Blind, Placebo-Controlled Study of Ancrod (Viprinex™) in
Subjects Beginning

Treatment within 6 Hours of the Onset of Acute, Ischemic Stroke;

and

Protocol Number: NTI-ASP-0503:

ASP-II (Ancrod in Stroke Program-ll): A Randomized, Double-Blind,
Placebo-Controlled Study of Ancrod

(Viprinex™) in Subjects Beginning Treatment within 6 Hours of the Onset of
Acute, Ischemic Stroke

(Protocol Number: NTI-ASP-0502 and Protocol Number: NTI-ASP-0503 hereinafter
together referred to as the “Projects” or “Studies” and individually as a
“Project” or “Study”).

Nature of Relationship

S&P agrees that, in its relationship with NTI hereunder, it is acting in the
capacity of an independent consultant company and that it has authority based on
Power of Attorney dated 14th of December 2005 to act on behalf and as a legally
empowered representative of NTI to perform the Studies as an independent
consultant. S&P shall have complete and exclusive control over its own employees
and/or S&P Agents. Management direction of the Studies shall be exclusively by
NTI.

Now, therefore the Parties hereto agree as follows:

§ 1

Object, Scope

 

(1) NTI retains S&P to consult and conduct their consultancy services on the
above mentioned Studies in Europe, in the territories of Czech Republic, Poland,
Netherlands, Germany, Austria, Belgium, Italy, Switzerland, the UK, Scotland,
Russia and such other countries in Europe as may later be decided in writing
between NTI and S&P (hereinafter referred to as “Consultancy Services”). “S&P”
shall assist NTI in the conduct of the Study/ies pursuant to this Agreement and
attached hereto as Appendix A and made a part hereof (the “Consultancy
Services”).

 

(2) Notwithstanding that the outcome of the Projects, in particular its future
industrial exploitation, is uncertain, “S&P” shall be fully and solely
responsible for the conduct of the Projects assigned to S&P, and the various
activities set forth in this Agreement and its Appendices.

 

page 2



--------------------------------------------------------------------------------

(3) NTI may at any time amend the Projects by giving written notice to S&P,
provided, however, that such amendment does not increase the scope of duties or
services to be performed by S&P in connection with the Projects. If an amendment
increases the scope of the duties or services to be performed by S&P in
connection with the Projects, the Parties shall negotiate in good faith an
amendment regarding reimbursement.

 

(4) S&P will perform the Consultancy Services and the Study/ies in accordance
with the Appendixes A, B, & C, current Good Clinical Practices, the final
Protocols (Final Protocol NTI-ASP-0502, as dated 02 June 2005, Amendment 1/
03 October 2005 and Final Protocol NTI-ASP-0503, as dated 07 November 2005), and
all applicable and relevant S&P and/or NTI-provided SOPs. S&P agrees to use its
best efforts to cooperate and work with other vendors contracted by NTI involved
in the Studies.

§ 2

Obligations of S&P

 

(1) S&P shall conduct the Projects as an independent Consultancy Services
Contractor, subject to NTI management. S&P shall be fully and solely responsible
for organizing the workload and the tasks for Studies according to the
Appendices A, B, & C and within the agreed budget (see attached hereto as
Appendix A).

 

(2) The Studies will be facilitated by S&P through the use of the Institutions
and the medical doctors designated by the Institution to conduct the Study/ies
at Institution (each, an “Investigator”). Prior to the initiation of any on-site
Study/ies-related activities, NTI shall approve each Institution and
Investigator. NTI reserves the right to designate certain Institutions and/or
Investigators to be enrolled in the Study/ies. If S&P has incurred past negative
experiences with any such institution or investigator, S&P will bring this to
the attention of NTI for final disposition.

 

(3) S&P shall negotiate the clinical trial agreement with each Institution and
Investigator. Such clinical trial agreements shall be consistent with the terms
of this Agreement in all respects. The template clinical trial agreement will be
provided by NTI for each applicable jurisdiction and all changes to the template
clinical trial agreement requested by each Institution or Investigator must be
approved by NTI prior to finalizing the clinical trial agreement for such
Institution and Investigator. Clinical trial agreements shall not be executed by
Institutions or Investigators until they have been fully approved by NTI.

 

(4) In the conduct of the Projects, S&P shall observe and comply with the
guidelines of ICH (International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

 

(5) S&P shall have full responsibility for compliance with all local laws and
regulations affecting any duties and obligations delegated to S&P under this
Agreement.

 

(6) S&P shall inform without undue delay NTI concerning any extraordinary
development.

 

(7) S&P shall notify NTI immediately upon being notified or becoming aware of
any planned, scheduled, or ongoing FDA or other applicable governmental
authorities and regulatory agencies audit and/or inspection of any Institution,
S&P, and/or S&P Agents.

§ 3

Obligations of NTI

 

(1) NTI will provide to S&P all relevant documents and materials for study
conduct, including but not limited to the Study/ies medication / pharmaceutical
products for testing, as well as the Study/ies protocols, the investigator
brochure, etc. related to the Projects. If NTI wishes S&P to work according to
certain relevant NTI or SCIREX SOPs, NTI has to provide the corresponding SOPs
to S&P in time. NTI shall deliver all relevant and requested documents in time,
in order to support fast submission process.

 

(2) NTI will assure that the Study Drug and comparative agent(s), if applicable,
and placebo(s), if applicable, are provided on a timely basis and at no charge
to selected institutions and to S&P and in amounts NTI deems adequate to
accommodate the patient treatment period as specified in the Protocol.

 

(3) NTI shall be responsible for the quality of the Study Drug and the
completeness of NTI’s documents required for the submission file (e.g. IMPD).
NTI and S&P are jointly responsible for responding to all requests and demands
of regulatory authorities in time, after receipt of these requests and demands
directly from the regulatory authorities or through S&P.

 

(4) NTI shall be solely and fully responsible for properly insuring the trial
patients according to applicable international, federal and local regulations,
upon which regulations NTI will rely upon the advice of S&P, and NTI shall bear
the costs relating to such insurance.

 

(5)

NTI is responsible to indemnify, defend, and hold harmless S&P, its affiliates,
and their respective officers, directors, and employees from and against any
loss, including but not limited to attorney’s fees, cost of suit,

 

page 3



--------------------------------------------------------------------------------

 

judgments and settlements arising from a claim made against an S&P Indemnitee by
an independent third party, to the extent that such Loss (i) is a direct result
of administration of the Study/ies Drug or (ii) directly arises out of the
activities or procedures required to be carried out in this Study/ies or
Protocols; except to the extent that such Loss results from (a) severe
negligence of S&P Indemnitee or S&P Agents or any severe and relevant violation
by S&P Indemnitee of this Agreement (b) the willful malfeasance or nonfeasance
by S&P Indemnitee, (c) any relevant violation by S&P Indemnitee of any relevant
applicable federal law(s) or reguiation(s). As a condition precedent to
indemnification hereunder, S&P Indemnitee agrees to notify NTI in writing within
thirty (30) days of S&P Indemnitee becoming aware of any claim threatened,
asserted, made, brought, or instituted against it that could or may result in a
Loss. Whenever the S&P Indemnitee has information from which it may reasonably
conclude that an incident of bodily injury, sickness, disease, or death has
occurred (an “Incident”) to a Study/ies Subject during the Study/ies, S&P
Indemnitee shall immediately notify NTI of all pertinent data surrounding such
Incident. S&P Indemnitee shall cooperate fully in assisting NTI with respect to
gathering information concerning the time, place, and circumstances of such
potential or actual claim(s) and in obtaining the names and addresses of the
injured parties and all available witnesses. S&P Indemnitee agrees to cooperate
with and authorize NTI to control the defense of such claim(s) (including all
decisions as to legal counsel, litigation, settlement, and appeal). No S&P
Indemnitee or S&P Agents (approved in accordance herewith) shall compromise or
settle any claim(s) without the prior written approval of NTI.

 

(6) NTI shall pay within 15 working days to the S&P account, following receipt
of corresponding S&P invoices and supporting bills (for pass-through costs)
electronically, or by other mail delivery. Each S&P invoice will be sent to the
following e-mail address:

 

(7) NTI AccountsPayable@ntii.com, or if by mail to: NTI Accounts Payable, 2000
Powell St., Suite 800, Emeryville, CA.

 

(8) Invoices will be submitted as work is performed and invoices submitted will
reference the Sections of the “Tasks” in the Revised Cost estimation Phase III
studies at Appendix A.

§ 4

Compensation, Payments, and Payments Schedule

Details of compensation, payment, and payment schedule are defined in the
Appendices A, B & C, which are an integral part of this Consultancy Services
Agreement.

§ 5

Intellectual Property

 

(1) All information, know-how, or results developed or obtained in connection
with the Projects shall become the exclusive property of NTI and NTI shall
exclusively have the right to exploit such information or know-how, including
but not limited to publishing and/or applying for any intellectual property
rights.

 

(2) Notwithstanding anything to the contrary set forth herein, upon the
expiration or termination of this Agreement, S&P shall transfer, assign, and
make available to NTI, if NTI so requests, all property and materials in S&P’s
possession or control belonging to NTI including, without limitation, the right,
title, and interest in and to the Inventions and patent applications and patents
thereon. S&P shall (and at NTI’s reasonable expense) cooperate in obtaining the
consents of third parties in interest, if any. S&P shall provide NTI with data
needed from the sites for the assesment of efficacy and tolerability of the
study compound.

 

(3) This Paragraph 5 shall survive indefinitely after the termination or expiry
of this Agreement.

§ 6

Confidentiality

 

(1) S&P shall cause its employees to hold in strict confidence and not use for
any purpose other than the Projects or disclose to any third party any
confidential information obtained in connection with the Projects. The term
“confidential information” shall mean any facts and circumstances of any kind
which are not known (or do not become known) publicly, including know-how and
other business secrets as well as the existence and terms of this Agreement,
without the prior written consent of NTI.

 

(2)

S&P agrees to obtain from each Study/ies Subject at the time of enrollment in
the Study/ies a signed Authorization that satisfies the requirements of the
applicable personal data privacy standards. S&P agrees to give timely notice to
NTI of a site’s failure to obtain a subject’s signed Authorization at the time
of enrollment. With regard to the processing of personal data, S&P will ensure
that any laws, regulations, or

 

page 4



--------------------------------------------------------------------------------

 

directives that relate to data privacy will be followed with regard to such
portions of the Study/ies which will be conducted within the jurisdiction of
those rules.

 

(3) The foregoing shall not apply to confidential information which is or
becomes lawfully known to the public or which is required to be disclosed to a
third party by court order or an order of a governmental authority.

 

(4) NTI shall commit its employees to keep in strict confidence specific
know-how and details of the organization and of employees of S&P. Such
information may however be disclosed to NTI’s affiliate. Subsection (2) above
shall apply correspondingly. NTI shall keep all information related to S&P’s
structure, SOPs, employees and/or Agents, their CVs, etc. confidential. NTI
shall not disclose such information to any third party, including SCIREX,
without the written approval of S&P.

 

(5) This Paragraph 6 shall survive indefinitely after the termination or expiry
of this Agreement.

§ 7

Term, Termination

 

(1) This Agreement shall become effective as of the date of the last signature
to this Agreement and shall remain in force until completion and acceptance of
the Projects by NTI unless terminated in accordance with this Agreement.

 

(2) This Agreement may be terminated by NTI for any reason and at any time upon
thirty (30) days written notice to S&P.

 

(3) However, any costs, proven to have been caused by the conduct of the
Study/ies for S&P up to the point at which the termination became effective and
future costs which cannot reasonably be avoided until the correct completion of
the terminated Study/ies according to ICH-GCP standards, shall be reimbursed.

 

(4) The rights of the Parties in case of a termination for cause shall remain
unaffected.

 

(5) NTI shall have the right to require S&P to continue work on the Study/ies on
a “phase-out” basis during and after the termination period, which has to be
reimbursed on a time-and-material basis to S&P.

§ 8

Force Majeure

 

(1) In the event a Party is unable to perform its duties and obligations under
this Agreement as a direct effect of any act of God including fire, storm,
explosion, war, insurrection, embargo or governmental prohibition, or any other
reason beyond the reasonable control of such Party and not in force or to be
expected at the time of entering into this Agreement (Force Majeure), it shall
promptly notify the respective other Party of such inability or expected
inability stating the reason and shall use all reasonable steps to remedy the
effects of such reason. Notification shall be made in writing to the addresses
identified in Section 9 of this agreement or by any other means of communication
available and confirmed in writing to the addresses identified in Section 9 of
this agreement.

 

(2) Following receipt of such notice, the Parties’ rights and duties under this
Agreement shall initially be suspended. If Force Majeure continues or is
expected to continue for period in excess of 2 months, the Parties shall
negotiate in good faith the actions to be taken and, if required, amend the
terms of this Agreement or the Projects as required to mitigate the effect of
the inability to perform.

 

(3) If the Parties are unable to agree on an amendment to the Projects within a
period of 2 months following notification pursuant to subsection (1) above,
either Party may terminate this Agreement or certain elements of the Projects
directly related to Force Majeure. In this case, only work completed prior to
the occurrence of the Force Majeure shall be compensated.

§ 9

Miscellaneous

 

(1) All notices and other communication required or permitted hereunder shall be
in writing in the English (required language for NTI) or German language, and,
unless otherwise provided in this Agreement, will be deemed to have been duly
given when delivered in person or when dispatched by e-mail or facsimile (both
confirmed in writing by registered mail dispatched on the same day) to the
appropriate Party at the address specified below.

 

If to NTI to:

   David E. Levy, MD, Vice President, Clinical Development    Neurobiological
Technologies, Inc., 115 River Road (Suite 171), Edgewater, NJ 07020   
+1-201-941-8422 (office)    +1-866-227-6598 (beeper)

 

page 5



--------------------------------------------------------------------------------

                       or    William McLaughlin, MS, Clinical Project Team
Leader    Neurobiological Technologies, Inc.,    115 River Road (Suite 171),
Edgewater, NJ 07020    +1-201-941-8522 (office)                        or   
Sheila B. Beckett, Clinical Trial Manager    Neurobiological Technologies, Inc.
   115 River Road (Suite 171), Edgewater, NJ 07020    +1-201-941-8814 (office)
   +1-201-941-8355 (fax)

If to S&P to:

   Dr. Alexander Siebel, CEO    “S&P” Pharmatest Management GmbH    Hasenheide
54,    D-10967 Berlin, Germany    +49-30-692-24-25 (office)    +49 172 38 29868
(mobile)

Or to such other address or addresses as such Party may from time to time
designate by written notice. Additionally, regarding all day-to-day
administrative or financial issues, each Party shall appoint a person
responsible.

 

(2) This Agreement together with all Appendices (A, B & C) hereto supersedes any
other agreement that may have been made or entered into by the Parties relating
to the Projects.

 

(3) This Agreement, together with all Appendices (A, B & C) sets forth all of
the promises, agreements, understandings, covenants, warranties, and
representations by and among the Parties and there are no other promises,
agreements, understandings, covenants, warranties, or representations, oral or
written, express or implied, between them with respect to the subject matter
addressed herein. This Agreement, together with the Appendices, is intended by
the Parties to be an integration of any and all prior agreements and
understandings, oral or written, with respect to the subject matter addressed
herein.

 

(4) It is agreed that this Agreement is deemed to be consummated in the State of
California, U.S.A., and that the terms and provisions of this Agreement shall be
construed and interpreted pursuant to the laws of California, without regard to
the conflict of laws rules or principles thereof. The state or federal courts
located in the State of California are the agreed-upon forum for the resolution
of all disputes hereunder, and the Parties, their officers, and employees hereby
consent to (i) the jurisdiction and venue of the aforesaid courts for the
purpose of resolving all such disputes and (ii) service of process by registered
mail, return receipt requested, or any other manner consistent with federal or
California law.

 

(5) Any amendment to this Agreement or the Appendices hereto shall be in
writing. This shall also apply to a waiver of this written form requirement. The
term “writing” shall not include the verbal statements of one of the parties
reflected in the confirmation letter of the other party.

 

(6) In the event that one or more provisions of this Agreement should be invalid
or if this Agreement should be incomplete, the validity of the other provision
of this Agreement shall not be affected thereby. In such case, the invalid or
incomplete provision shall be deemed replaced by such valid provision or by such
provision completing this Agreement which is or which is commensurate with the
commercial intent of this Agreement as of the date hereof.

 

- NTI -

Neurobiological Technologies, Inc..

115 River Road (Suite 171)

Edgewater, NJ 07020, USA

 

Date 16 Feb 2006

   

- S&P -

“S&P” Pharmatest Management GmbH

Hasenheide, 54

D-10967 Berlin, Germany

 

Date 01. Feb. 2006

Signature  

/s/ Illegible

   

Signature

 

/s/ Alexander Siebel

Date

 

FEB 14, 2006

     

Dr. Alexander Siebel

S & P Pharmatest Management GmbH

Hasenheide 54

10967 Berlin

Tel.: 030 / 692 24 25

Fax: 030 / 693 75 00

Signature

 

/s/ Illegible

       

VP & VFO

     

 

page 6



--------------------------------------------------------------------------------

APPENDIX A(1)

Revised Cost estimation Phase III studies:

NTI-ASP-0502 and NTI-ASP-0503 (Based on 350 patients in 35 sites)

23th December 2005 (R01 FebO6)

 

General Assumptions

Study Phase

 

III

Number of investigation sites with pre-study qualification visits

 

approx. 35

Number of patients randomised

 

350

Countries of enrolment

 

Germany, Switzerland, Netherlands, UK,

Scotland, Czech, Poland, Russia, Austria

Recruitment period per protocol

 

max. 17 month

Clinical duration

 

90 days

Pre-study monitoring visit

 

1 per center

On-site initiation monitoring visit

 

1 per center

On-site interim monitoring visit in active recruiting sites

 

high recruitment: app. 3-4 weekly interval, with a call weekly

 

low recruitment: app. 6-8 weekly interval, with a call weekly

On-site close out monitoring visit

 

1 per center

Number of CRAs/Monitors

 

6

Number of project managers

 

2 - 3

Number of project leaders (CRO)

 

1

 

page 7



--------------------------------------------------------------------------------

Appendix A(2)

Revised Cost estimation Phase III studies:

NTI-ASP-0502 and NTI-ASP-0503 (Based on 350 patients in 35 sites)

24th December 2005 (R01 FebO6)

 

I   

Task S & P

  

Total

EUR

1    StudyStart Up Activities incl.    197,000.00         1-1    Conduct
Pre-initiation Visits and Reports after signature of this agreement, if
necessary    1-2    Negotiate Investigator Contracts    1-3    EC-paperwork   
1-4    Submit EC    1-5    Validate Pre-Study Documents for the site    1-6   
Set Up Investigator Files    1-7    Adapt US Investigator Operations Manual to
European Use if necessary    1-8    Prepare/Ship Investigator Regulatory Binders
   1-9    Regulatory Support (SAE-reporting to IRB’s)    2    Project Management
Activities incl.    461,000.00         2-1    Provide Project Management and
Support    2-2    Conduct Internal Project Team Meetings and Training    2-3   
Coordination w/ other involved parties (Amb., Drug Courier, Lab, etc)    2-4   
Archive All Electronic and Paper Documentation    3    Monitoring and Site
Management-Activities incl.    1,119,000.000         3-1    Conduct Initiation
Visit at Each Site    3-2    Conduct Monitoring Visits (approx 1 / site / month
for active sites)    3-3    Maintain Telephone Contacts with Study Sites and
other involved parties (approx 1 / site / week, if necessary)    3-4    Provide
Written Monitoring and Status Reports to Sponsor (At intervals of 5-6 weeks,
approx.EUR 300,00 each)    3-5    Conduct close out visits    3-6    Perform
Drug Accountability Audit    3-7    Provide Close out Report    3-8    Return
Completed CRFs and Query Records to Sponsor    3-9    Complete queries with the
sites    4    Medical Compliance Management Activities incl.    112,00.00      
  4-1    SAE Management (Forwarding narratives to Sponsor and managing follow-up
questions)    5    Internal Quality Assurance    36,00.00            Total costs
for 350 patients *    1,925,000.00    Total costs per patient *    5,500.00   
       

Discount per patient

   500.00   

Discount total

   175,000.00            Total discount price per patient* in EUR plus VAT   
5,000.00    Total discount price for 350 patients* in EUR plus VAT   
1,750,000.00        

 

* The cost calculation based on 350 patients in 35 sites.

 

* The costs in EUR do not include VAT.

 

* Costs for additional services, additional patients, additional centers and
additional countries will be charged on time and material basis.

 

* Invoices will be accompanied by a statement from S&P’s accountant describing
and confirming actual work performed.

 

page 8



--------------------------------------------------------------------------------

Appendix A(3)

Revised Cost estimation Phase III studies:

NTI-ASP-0502 and NTI-ASP-0503 (Based on 350 patients in 35 sites)

23th December 2005

 

II A

 

  

Pass through costs NTI ASP-0503

will be charged on time and material basis plus VAT

  

Estimated costs

 

1    Total Investigator fees    NTI to be invoiced by site 2    Patient
transportation by municipal ambulance    NTI to be invoiced by site 3    Travel
costs    approx. 300-1.000 EUR per day 4    Translations Costs    approx. 1-1,50
EUR per standard lines 5    Fees for ethic committee    approx. 1.000-1.500 EUR
per site 6    Shipment and courier costs    approx. 50-120 EUR per shipment 7   
Investigator Meeting (Organization and conduct)    approx. 1.800 EUR per
participant 8    Communication costs: S&P with sites and other involved parties
   approx. 2.500-4.000 EUR per monthly 9    Project meeting costs   
approx.500EUR per attendee+hotel per day

II B

 

  

Pass through costs NTI ASP-0502

will be charged on time and material basis plus VAT

  

Estimated costs

 

1    Total Investigator fees    NTI to be invoiced by site 2    Patient
transportation by municipal ambulance    NTI to be invoiced by site 3    Travel
costs    approx. 300-1.000 EUR per day 4    Translations Costs    approx. 1-1,50
EUR per standard lines 5    Fees for ethic committee    approx. 1.000-1.500 EUR
per site 6    Shipment and courier costs    approx. 50-120 EUR per shipment 7   
Investigator Meeting (Organization and conduct)    single meeting for 0502/0503
8    Communication costs: S&P with sites and other involved parties    approx.
2.500-4.000 EUR per monthly 9    Project meeting costs    approx.500EUR per
attendee+hotel per day

Invoices for pass-through expenses will be accompanies by back-up documentation
(e.g., relevant receipts).

 

page 9



--------------------------------------------------------------------------------

Appendix B

Payment schedule for “S&P” Consultancy Services

In consideration of the work contracted to “S&P” Pharmatest pursuant to this
agreement, NTI shall pay “S&P” a total amount in Euro 1.750.000,00 plus VAT,
which is based on the enrollment of 350 patients.

All payments shall be made on a pro rata basis in accordance with and described
in the following payment schedule.

Modifications concerning the sample size will be adjusted accordingly.

Payment schedule:

 

-        EUR

   350.000,00        1 invoice upon signature of the contract

-        EUR

   50.000,00        1 invoice upon completion of 11 pre- Initiation visits

-        EUR

   50.000,00        1 invoice upon completion of 22 pre- Initiation visits

-        EUR

   50.000,00        1 invoice upon completion of all pre- Initiation visits

-        EUR

   180.000,00        1 invoice upon submission of the first positive ethics vote

-        EUR

   180.000,00        1 invoice upon initiation of the first center

-        EUR

   330.000,00        1 invoice upon enrollment of the first patient

-        EUR

   350.000,00        divided into 70 invoices 5.000,00 EUR each upon enrollment
of every new 5 patients

-        EUR

   150.000,00        1 invoice upon CRF completion

-        EUR

   60.000,00        1 invoice query completion

Invoices will be accompanied by a statement from “S&P” Pharmatest’s accountant
describing and confirming the actual work performed for that milestone payment.

Investigator grants, negotiated by S&P on behalf of NTI, and to be agreed with
the investigators and NTI, shall be paid directly to the investigative sites by
NTI.

These costs are not included in the payment schedule of “S&P” Pharmatest’s
Consultancy Services and the payment schedule of pass-through costs for
travelling and communication Consultancy Services.

Payment on S&P invoices shall be made within 15 working days following the
receipt of “S&P” Pharmatest’s invoice by NTI to the following account:

Deutsche Bank AG

Account No: 5674080

Bank Code: 10070000

 

page 10



--------------------------------------------------------------------------------

APPENDIX C

Pass-through costs for travelling expenses and communication services:

Payment schedule:

 

  •   Down payment of Euro 100.000,00

 

  •   Monthly payments of Euro 12.000,00 during the curse of the Study/ies,
payments to be made up to but not exceeding the cumulative amount of actual
“Pass-through” costs actually incurred at any point in time.

 

  •   All actual pass-through costs for travelling expenses and communication
Consultancy Services shall be credited against the down-payment. If the actual
pass-through costs—for the above mentioned Consultancy Services - get higher
than the down payment, NTI has to reimburse the difference to “S&P” Pharmatest
Management GmbH.

Payment shall be made within 15 working days following the receipt of “S&P”
Pharmatest’s invoice by NTI to the following account:

Deutsche Bank AG

Account No: 5674080

Bank Code 10070000

Reimbursement Policy:

1. Arrangements should be made in sufficient time to take advantage of
time-related discounts. This especially applies to discounts offered for
reservations made at least seven days in advance, whenever possible. Air travel
by S&P for NTI business should be at “economy” class for all flights under 5
hours, and business class for flights in excess off 5 hours. Dr. Siebel can fly
business class at all times.

2. Transportation between an airport and Institution, employee home or office
should be accomplished in a reasonably cost effective manner (e.g. taxi)

3. Hotel reservations should be made at “business class” hotels within a
reasonable distance from the location at which business will be conducted.
“Business class” hotels in most cities should not exceed $250,00 per day. This
may be difficult in some countries and cities as the U.K., Switzerland and
Russia (e.g., London, Zurich, Moscow or St. Petersburg and other Russian cities
where centers are located and the hotels might be more expensive). However,
whenever possible, reasonable accomodations should be secured in most areas
within this price.

4. Automobile rentals should be made in the compact or mid-size car class.
Larger vehicles may only be utilized during periods of special discount rates
(e.g., same as normal mid-size rate). The agent should be asked for the least
expensive on-location vendor for that market. Costs between vendors vary from
city to city and significant savings may be realized by using different vendors
in different markets. Automobile rental costs should be considered versus the
cost of a taxi, particularly for the same day trips.

5. Reasonable meal expenditures will be reimbursed and approved (with an upper
limit of approximately $80,00 per day). This per diem should be prorated
accordingly for individuals working less than one full day. The per diem
allowance may not be accumulated from day to day.

6. Employees may offer to pay for meals with Investigators and/or study staff.
This should be done with discretion and not on a routine basis. When
entertaining, employees are expected to exercise good judgement in choosing
restaurants in order to keep meal expenditures within reasonable limits.

7. Distance telephone calls per day of a reasonable duration to the United
States and also from, to and within the following countries: Germany, Russia,
Czech Republic, Poland, Netherlands, Belgium, Austria, Switzerland, Italy, the
UK, Scotland will be reimbursed.

All S&P’s business telephone calls related to the projects will also be
reimbursed.

 

page 11



--------------------------------------------------------------------------------

8. Shows, movies, servi-bar, and other sources of personal entertainment will
not be reimbursed.

9. Incidental expenses of a personal nature will not be reimbursed, except when
mandated due to status (e.g., snowed in). Reasonable laundry expenses will be
reimbursed when on business for NTI for at least three consecutive days.

NOTE: This list details major items but is not all inclusive. All expenses
should be accompanied with original appropriate receipts. Expenses may be
reviewed in order to determine their compliance and reasonableness.

 

page 12